January 7, 2020


                                                                       WRITER’S DIRECT DIAL 44.977.3890
                                                                                       Jreid@cassiday.com




Judge J. P. Stadtmueller
United States Courthouse Room 471
517 East Wisconsin Avenue
Milwaukee, WI 53202Re

        Re :      The Estate of KRISTINA ANN FIEBRINK, by Special Administrator NATHANIEL
                  CADE JR.; The Estate of ANGELICA M. FIEBRINK, JOSE D. MARTINEZ, JR., and
                  ROBERT MARTINEZ v. ARMOR CORRECTIONAL HEALTH SERVICE, INC.; AND
                  DR. KAREN RONQUILLO-HORTON; BROOKE SHAIKH, APNP; VERONICA
                  WALLACE, LPN; BRITENY R. KIRK, LPN; EVAN CAGE, LPN; BRANDON
                  DECKER, APNP; AND MILWAUKEE COUNTY, A MUNICIPAL CORPORATION;
                  AND DAVID A. CLARKE, JR.; RICHARD R. SCHMIDT; LATISHA AIKENS; BRIAN
                  PIASECKI; JENNIFER MATTHEWS; LATRAIL COLE; LATOYA RENFRO; AND
                  JOHN DOES 1-10; JOHN DOES 11-20;
                  AND EVANSTON INSURANCE COMPANY; AND WISCONSIN COUNTY
                  MUTUAL INSURANCE CORPORATION
                   Court No.:    18 cv 000832
                   Our File No.: 044449/19964/JJR/MHW/JCM

Dear Judge Statdtmueller :

         I am one of the attorneys representing defendants Briteny Kirk and Eva Cage in the above
captioned matter. We have filed a Motion to Dismiss, which is currently pending. We wanted to advise
that a settlement agreement has been reached between Kirk and Cage and the Plaintiffs and, as such, the
motion is effectively moot and no further briefing is expected. We will provide the necessary settlement
paperwork and proposed orders to the Court once finalized. We would be happy to provide any additional
information to the court should it so require.

Very truly yours,
Cassiday Schade LLP




John J. Reid
cc:   ATTORNEYS FOR DEFENDANT, ARMOR CORRECTIONAL HEALTH SERVICES, INC.,
      BRANDON DECKER and BROOKE SHAIKH:
      Eric L. Andrews, Esq.
      Emery K. Harlan, Esq.



         Case 2:18-cv-00832 Filed 01/07/20 Page 1 of 2 Document 322
January 7, 2020
Page 2

       Carlos R. Pastrana, Esq.
       MWH Law Group, LLP
       735 N. Water Street
       Suite 610
       Milwaukee WI 53202
       eric.andrews@mwhlawgroup.com
       emery.harlan@mwhlawgroup.com
       Carlos.pastrana@mwhlawgroup.com

       Christopher P. Katers, Esq.
       David J. Lang, Esq.
       Kevin G. Raasch, Esq.
       Judge Lang & Katers, LLC
       8112 West Bluemond Road
       Suite 101
       Wauwatosa WI 53213

       ckaters@jlk-law.com
       dlang@jlk-law.com
       kraasch@jlk-law.com
       Mark L. Thomsen, Esq.
       Gingras, Cates & Wachs, LLP
       3228 Turnberry Oak Drive
       Suite 210
       Waukesha WI 53188

       James J. Gende II, Esq.
       Gende Law Offices, SC
       2300 Roundy Drive
       Suite 200
       Pewaukee, WI 53072

       Benjamin Sparks
       Crivello Carlson, S.C.
       bsparks@crivellocarlson.com



9373388 JREID;CWELSH




          Case 2:18-cv-00832 Filed 01/07/20 Page 2 of 2 Document 322
